Affirmed and Opinion Filed May 24, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01489-CR

            IRVIN VLADIMI CAMPOS-HERNANDEZ, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F19-32862

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Myers
      Appellant Irvin Vladimi Campos-Hernandez was indicted for aggravated

robbery. Following a jury trial, he was found guilty of the offense. The jury assessed

punishment at five years in prison and a $1,500 fine.

      Appellant’s counsel has filed a motion to withdraw. The motion is supported

by a brief in which counsel professionally and conscientiously examines the record

and applicable law and concludes this appeal is frivolous and without merit.

      Counsel certifies that he provided appellant with a copy of the brief and the

motion to withdraw. The brief meets the requirements of Anders v. California, 386

U.S. 738 (1967). The brief presents a professional evaluation of the record showing
why, in effect, there are no arguable grounds to advance. See High v. State, 573

S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief

meets requirements of Anders); see also Arevalos v. State, 606 S.W.3d 912, 915–16

(Tex. App.—Dallas 2020, no pet.) (citing High and concluding Anders brief in

support of motion to withdraw did not meet requirements of Anders and was

deficient as to form). We advised appellant by letter of his right to file a pro se

response, but he has not filed a pro se response. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (appellant has right to file pro se response to Anders

brief filed by counsel).

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree the appeal is frivolous and without merit, and we find

nothing in the record that might arguably support the appeal.

      Although not arguable issues, we note two clerical errors in the judgment.

First, the judgment states that the “Attorney for State” was “ELMAZI VERIME

24042652” when the record and counsel’s Anders brief show Chalana Oliver, State

Bar of Texas (SBOT) number 24103139 and Thomas Adams, SBOT number

24073824, represented the State. The record does not indicate Elmazi Verime

represented the State in any capacity. Second, the judgment cites the statutory basis

for the deadly weapon finding as “Tex. Code Crim. Proc. Art. 42.12 § 3g.” Article

42.12 of the Texas Code of Criminal Procedure was repealed and replaced with

                                        –2–
Chapter 42A, effective January 1, 2017. See, e.g., Wright v. State, No. 05-19-00112-

CR, 2019 WL 6124737, at *2 (Tex. App.—Dallas Nov. 19, 2019, no pet.) (mem.

op., not designated for publication); Caballero v. State, No. 05-18-01338-CR, 2019

WL 5112270, at *1 (Tex. App.—Dallas Oct. 10, 2019, no pet.) (mem. op., not

designated for publication); Tarver v. State, No. 05-18-00589-CR, 2019 WL

1785342, at *2 (Tex. App.—Dallas April 24, 2019, no pet.) (mem. op. not designated

for publication).

      The statute relevant to the trial court’s entry of an affirmative deadly weapon

finding is now codified in article 42A.054(c). See TEX. CODE CRIM. PROC. ANN. art.

42A.054(c).    The indictment alleges the offense was committed on or about

December 5, 2018, and the judgment was entered on November 8, 2019. Hence,

article 42A.054(c) is the applicable statute. See, e.g., Wright, 2019 WL 6124737, at

*2 (modifying judgment to reflect correct statutory basis to support deadly weapon

finding as article 42A.054(c)).

      When the record provides the necessary information to correct inaccuracies in

the trial court’s judgment, we have the authority to reform the judgment to speak the

truth. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref’d). Accordingly, we sua sponte modify the judgment to reflect that the

attorneys for the State were “CHALANA OLIVER 24103139” and “THOMAS

ADAMS 24073824.” Additionally, because the citation to Article 42.12 § 3g in the

                                        –3–
judgment is a clerical error and not an error of judicial reasoning, we further modify

the judgment to reflect that the statutory basis for the affirmative deadly weapon

finding is “Tex. Code Crim. Proc. 42A.054(c).”

       We grant counsel’s motion to withdraw and, as modified, affirm the

judgment.




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE


191489f.u05

Do Not Publish
TEX. R. APP. P 47.2(b)




                                         –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IRVIN VLADIMI CAMPOS-                          On Appeal from the Criminal District
HERNANDEZ, Appellant                           Court No. 2, Dallas County, Texas
                                               Trial Court Cause No. F-1932862.
No. 05-19-01489-CR           V.                Opinion delivered by Justice Myers.
                                               Justices Osborne and Carlyle
THE STATE OF TEXAS, Appellee                   participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

MODIFIED as follows:

      In the portion of the judgment entitled “Attorney for State,” “ELMAZI
      VERIME 24042652” is replaced with “CHALANA OLIVER
      24103139” and “THOMAS ADAMS 24073824”;
      In the statutory basis for the special findings section on the second page
      of the judgment, “Tex. Code Crim. Proc. Art. 42.12 § 3g” is replaced
      with “Tex. Code Crim. Proc. art. 42A.054(c).”

As REFORMED, the judgment is AFFIRMED.

Judgment entered this 24th day of May, 2021.




                                         –5–